Citation Nr: 1514853	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-04 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to February 1993.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issues of whether new and material evidence has been received to reopen claims for service connection for a left shoulder disability, bilateral knee disabilities, and a sleep disorder have been raised by the record in January 2011 and March 2015 claims, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, the issues of entitlement to service connection for bilateral foot disorders, bilateral hand tremors, and a thoracic spine disorder, as well as entitlement to an increased evaluation for hypertension, were raised in the March 2015 claim but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's lumbosacral strain is rated at 10 percent pursuant to Diagnostic Code 5237.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  As he avers that his symptoms have gotten worsen since his most recent VA examination, in July 2011, a new VA examination is required to determine the overall current level of severity of his lumbosacral strain.

The evidence of record includes a January 2010 VA examination, with clarifying opinions issued in April and July 2010, as well as the July 2011 examination.  These examination reports reflect, in pertinent part, an ongoing lumbosacral strain, as well as (nonservice-connected) thoracolumbar and lumbar degenerative disc disease (DDD) and degenerative joint disease (DJD).  The January 2010 examination revealed forward flexion to 50 degrees; extension to 10 degrees; right and left lateral flexion to 15 degrees; and right and left lateral rotation to 25 degrees.  Subsequent addendum opinions noted, however, that decreased motion was not linked to the Veteran's lumbosacral strain, but rather that any decreased range of motion was due to nonservice-connected spinal DDD and DJD.  The most recent examination of the spine was provided in July 2011, which showed decreased range of motion and included a statement from the Veteran that his back would "lock up" once or twice per month, for hours at a time.  However, the examiner did not discuss whether these symptoms were attributable to the lumbosacral strain or the nonservice-connected DDD and DJD.

It is well-settled that when the evidence of record "does not adequately reveal the current state of the claimant's disability . . . , the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App 498, 505-506 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In this case, although the Board notes that the mere passage of time does not, without more, require VA to provide a new medical examination, the Veteran (and his represented) contend that his symptoms have gotten worse since his last examination.  Consequently, the Board finds that he is entitled to a new VA examination.  See VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's outstanding VA treatment records dated from November 2012 and associate them with the claims file (physical or electronic).

2.  The AOJ should have the Veteran scheduled for a VA examination to determine the current nature and severity of his service-connected lumbosacral strain.  All indicated studies, including range of motion testing in degrees, should be performed.  Commentary is requested as to additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination.  If noted, this should be expressed in terms of degrees of additional limited motion.

The examiner should identify any objective evidence of pain or functional loss due to pain.  The examiner is asked to express an opinion whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.

The examiner should indicate whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis or abnormal kyphosis

After reviewing the entire record, the examiner should opine on whether any observed back symptomatology, including limitation of motion and complaints of flare-ups and "locking up," is at least as likely as not (50 percent probability or more) due to the Veteran's lumbosacral strain.  The examiner should specifically comment on and distinguish between symptomatology which is at least as likely as not caused by the lumbosacral strain and that which is at least as likely as not caused by DDD and DJD.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After completing the requested actions, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not fully granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






